In an action for separation, the plaintiff wife appeals from an order of the Supreme Court, Westchester County, dated June 12, 1968, which (1) granted defendant’s motion to vacate plaintiff’s notice for pretrial examination of defendant as to the issue of the amount of alimony and (2) added the case *928to the Ready Day Calendar of September 3, 1968. Order reversed, on the law and the facts, with $10 costs and disbursements, and motion denied, with $10 costs. As defendant does not contest plaintiff’s right to a separation, defendant had the burden of showing special circumstances warranting the denial of the examination (Campbell v. Campbell, 7 A D 2d 1011). On this record he has not met that burden. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.